— Order of the Supreme Court, New York County (David H. Edwards, Jr., J.), entered November 19, 1986, which granted the motion of plaintiffs for an order compelling defendant Abramowitz to answer certain questions at his deposition and denied defendants’ cross motion for a protective order, is unanimously modified, on the law and facts and in the exercise of discretion, solely to the extent of directing that the identity of the individuals disclosed by defendant shall be kept confidential by plaintiffs’ counsel subject to further order by the IAS court, and otherwise affirmed, without costs or disbursements.
*422We agree with the Supreme Court that the information sought may be material and necessary. However, we modify solely to insure that the rights of the nonparties are protected insofar as possible under the continuing supervision of that court. Concur — Sullivan, J. P., Sandler, Asch and Milonas, JJ.